*751Appeal from an order of the Supreme Court, Onondaga County (Norman W Setter, Jr., J), entered January 5, 2005. The order, insofar as appealed from, denied in part the motion of defendant Hotel Syracuse, Inc. for summary judgment dismissing the amended complaint.
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is granted in its entirety and the amended complaint is dismissed.
Memorandum: We agree with Hotel Syracuse, Inc. (defendant) that Supreme Court erred in denying that part of defendants’ motion for summary judgment dismissing the Labor Law § 240 (1) cause of action on the ground that the injuries sustained by David Harmon (plaintiff) were not caused by an elevation-related hazard and thus the statute does not apply herein. It is undisputed that plaintiff was holding a compressor near his feet while standing on a ladder and that the compressor swung into the ladder on which plaintiff was standing when plaintiff’s coworker, who was holding the other end of the compressor, unexpectedly released it. Although plaintiff was standing on a ladder when the incident occurred, plaintiff did not fall from the ladder, nor did the compressor strike him. The hazard causing plaintiff’s alleged injuries therefore was only “tangentially connected with the effects of gravity” (Sutfin v Ithaca Coll., 240 AD2d 989, 990 [1997]), and the hazard “did not involve the extraordinary elevation-related risks envisioned by Labor Law § 240 (1)” (Jackson v Williamsville Cent. School Dist., 229 AD2d 985, 985 [1996]; see generally Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500-501 [1993]).
The contentions of plaintiffs concerning the allegedly erroneous dismissal of their remaining causes of action are not properly before us in the absence of a cross appeal by plaintiffs (see generally Oriskany Falls Fuel v Finger Lakes Gas Co., 186 AD2d 1021, 1022 [1992]). Present—Hurlbutt, J.P., Scudder, Gorski, Green and Hayes, JJ.